DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 11 November 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) comparing data pertaining to the received and stored candidates and staffing availabilities which is an abstract idea of organizing human activities (i.e. a business relation of hiring) as well as a mental process of making a judgement upon scheduling/hiring.
The limitations of “a comparator to compare data pertaining to the plurality of candidates with the plurality of staffing availabilities to match one or more of the plurality of candidates with one or more of the plurality of staffing availabilities,” of claims 1, 6, and 14, and “a verification module to verify one or more credentials provided by the plurality of candidates,” of claim 6 as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The claims’ recitation of a “a computing device in operable communication with a database to store information related to a plurality of candidates and a plurality of healthcare facilities; a calendar module to receive scheduling information via the computing device, the scheduling information corresponding to a plurality of staffing availabilities provided by one or more healthcare professionals; a hiring system configured to transmit the plurality of staffing availabilities to the plurality of candidates” and similar aspects of claims 6 and 14 are only extrasolution data gathering activities of receiving data, storing data and transmission of data.  Next, the claim only recites one additional element – using some sort of module to perform the comparison steps (and verification step of claim 6). The module is not a positive recitation of structure and is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of electronic data query and retrieval of available and/or qualified candidates) such that it amounts no more than mere instructions to apply the exception using a generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using module to perform the comparison (and verification step of claim 6) steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-4, 9-11, 13, 17-19 are dependent on claims 1, 6, and 14 and include all the limitations of claims 1, 6, and 14.  Therefore, claims 2-4, 9-11, 13, 17-19 recite the same abstract idea of “comparing data pertaining to the received and stored candidates and staffing availabilities.”  The claim recites the additional limitations further including additional aspects (evaluations, work history, communication) which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 6, and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 5, 7-8, 12, 15-16, and 20 are dependent on claims 1, 6, and 14 and include all the limitations of claims 1, 6, and 14.  Therefore, claims 5, 7-8, 12, 15-16, and 20 recite the same abstract idea of “comparing data pertaining to the received and stored candidates and staffing availabilities.”  The claim recites the additional limitations further limiting the scheduling information and credentials which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 6, and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolbe (US PG Pub. 2004/0024761).

As per claim 1, Kolbe discloses a system for obtaining staffing for a plurality of staffing opportunities available at various healthcare facilities, the system comprising (system, Kolbe ¶43): 
a computing device in operable communication with a database to store information related to a plurality of candidates and a plurality of healthcare facilities (interactive web-based database, Kolbe Abstract and ¶5-¶7; computer storing the database, ¶19); 
a calendar module to receive scheduling information via the computing device, the scheduling information corresponding to a plurality of staffing availabilities provided by one or more healthcare professionals (calendar section, Kolbe ¶6, ¶9, ¶22-¶23 and ¶34); 
a hiring system configured to transmit the plurality of staffing availabilities to the plurality of candidates (The offer of temporary employment will be broadcast via the interactive database to registered user healthcare professionals, who have been approved by the offering healthcare facility, meet the requirements for that job, and have been selected to receive an offer for consideration. The offer is reviewable by each of the professionals in the private calendar section of their user "page" located within the web-based database, Kolbe ¶6, offer temporary position, ¶16; select those professionals who will be sent the offer, ¶53); 
a comparator to compare data pertaining to the plurality of candidates with the plurality of staffing availabilities to match one or more of the plurality of candidates with one or more of the plurality of staffing availabilities (A separate employee profile template is created for each employee type, e.g., Doctors, Registered Nurses, Licensed Practical Nurses, etc. One example would be a healthcare facility looking for a Registered Nurse who is qualified to work in the operating room, among all their approved Registered Nurses. In this way, those professionals who have been approved by the facility can be directly offered temporary positions that fit unique customized criteria, which criteria were created and compiled by the specific healthcare facility, Kolbe ¶8; based upon highest ranked temporary staffer, ¶20; based upon sorting criteria from the healthcare facility, ¶49-¶50).

As per claim 6, Kolbe discloses a system for obtaining staffing for a plurality of staffing opportunities available at various healthcare facilities, the system comprising (system, Kolbe ¶43): 
a computing device in operable communication with a database to store information related to a plurality of candidates and a plurality of healthcare facilities (interactive web-based ; 
a calendar module to receive scheduling information via the computing device, the scheduling information corresponding to a plurality of staffing availabilities provided by one or more healthcare professionals (calendar section, Kolbe ¶6, ¶9, ¶22-¶23 and ¶34); 
a hiring system configured to transmit the plurality of staffing availabilities to the plurality of candidates (The offer of temporary employment will be broadcast via the interactive database to registered user healthcare professionals, who have been approved by the offering healthcare facility, meet the requirements for that job, and have been selected to receive an offer for consideration. The offer is reviewable by each of the professionals in the private calendar section of their user "page" located within the web-based database, Kolbe ¶6, offer temporary position, ¶16; select those professionals who will be sent the offer, ¶53); 
a comparator to compare data pertaining to the plurality of candidates with the plurality of staffing availabilities to match one or more of the plurality of candidates with one or more of the plurality of staffing availabilities (A separate employee profile template is created for each employee type, e.g., Doctors, Registered Nurses, Licensed Practical Nurses, etc. One example would be a healthcare facility looking for a Registered Nurse who is qualified to work in the operating room, among all their approved Registered Nurses. In this way, those professionals who have been approved by the facility can be directly offered temporary positions that fit unique customized criteria, which criteria were created and compiled by the specific healthcare facility, Kolbe ¶8; based upon highest ranked temporary staffer, ¶20; based upon sorting criteria from the healthcare facility, ¶49-¶50); 
a verification module to verify one or more credentials provided by the plurality of candidates (review the professional's credentials and experience in order to solicit that professional for approval with that employer so as to receive future temporary position offers, Kolbe ¶14 and ¶49-¶50; see also employee approved list, ¶55).

As per claim 14, Kolbe discloses a method for obtaining staffing for a plurality of staffing opportunities available at various healthcare facilities, the method comprising the steps of (method, Kolbe : 
receiving a plurality of scheduling information from a plurality of candidates (when professionals are available, Kolbe ¶58); 
storing the plurality of staffing availabilities in a database in operable communication with a computing device (when professionals are available, Kolbe ¶58; interactive web-based database, ¶5-¶7 and ¶19); 
comparing, via a comparator in operable communication with the database via a server, the plurality of staffing availabilities with scheduling information provided by the plurality of candidates (A separate employee profile template is created for each employee type, e.g., Doctors, Registered Nurses, Licensed Practical Nurses, etc. One example would be a healthcare facility looking for a Registered Nurse who is qualified to work in the operating room, among all their approved Registered Nurses. In this way, those professionals who have been approved by the facility can be directly offered temporary positions that fit unique customized criteria, which criteria were created and compiled by the specific healthcare facility, Kolbe ¶8; based upon highest ranked temporary staffer, ¶20; based upon sorting criteria from the healthcare facility, ¶49-¶50); 
determining, via a scheduling module, appropriate healthcare professionals to correspond to the plurality of scheduling information to determine one or more employable candidates (The offer of temporary employment will be broadcast via the interactive database to registered user healthcare professionals, who have been approved by the offering healthcare facility, meet the requirements for that job, and have been selected to receive an offer for consideration. The offer is reviewable by each of the professionals in the private calendar section of their user "page" located within the web-based database, Kolbe ¶6, offer temporary position, ¶16; select those professionals who will be sent the offer, ¶53).

As per claims 4, 11, and 19, Kolbe discloses as shown above with respect to claims 1, 6, and 14.  Kolbe further discloses a calendar module to indicate one or more employable healthcare professionals (when professionals are available, Kolbe ¶58).

As per claims 5, 12, and 20 Kolbe discloses as shown above with respect to claims 1, 6, and 14.  Kolbe further discloses wherein the scheduling information comprises one or more of the following: one or more dates available, one or more days of the week available, one or more locations, a travel distance, and one or more times available (when professionals are available, Kolbe ¶58).

As per claims 7 and 15, Kolbe discloses as shown above with respect to claims 6 and 14.  Kolbe further discloses wherein the one or more credentials are comprised of one or more of the following: a vaccination history, one or more licenses, and one or more qualifications (review the professional's credentials and experience in order to solicit that professional for approval with that employer so as to receive future temporary position offers, Kolbe ¶14; e.g., Registered Nurse for Critical Care Department, with a list of licensure, credential and specialized work experience criteria as set forth in Table 5 below. ¶49-¶50; see also employee approved list, ¶55).

As per claims 8 and 16, Kolbe discloses as shown above with respect to claims 7 and 15.  Kolbe further discloses an employment history stored in the database, wherein the employment history viewable via the computing device (experience, specialized work experience, Kolbe ¶49-¶50) (Examiner notes the tracking of the professional’s experience as the equivalent to the employment history).

As per claim 13, Kolbe discloses as shown above with respect to claim 6.  Kolbe further discloses a communication module to provide a communication means between the plurality of healthcare facilities and the plurality of candidates (In addition, e-mails containing the offer information will be sent to the professionals listed in the Recipient List in either a single transmission, or in waves delayed by selected times, Kolbe ¶52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3, 9-10, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolbe (US PG Pub. 2004/0024761) further in view of Singletary et al. (US PG Pub. 2004/0204948).

As per claims 2, 9, and 17, Kolbe discloses as shown above with respect to claims 1, 6, and 14.  While Kolbe discloses a temporary staffing system but does not expressly disclose further comprising an evaluation module configured to receive one or more evaluations and correspond the evaluation to one of the plurality of healthcare professionals.
However, Singletary teaches further comprising an evaluation module configured to receive one or more evaluations and correspond the evaluation to one of the plurality of healthcare professionals (Healthcare providers can review this list and identify any returning medical professional who is seeking repeat employment with the facility. The list will also provide performance evaluation information, allowing the healthcare provider to make an informed decision as to whether to re-employ the medical professional, Singletary ¶23).
Both the Kolbe and Singletary references are analogous in that both are directed towards/concerned with temporary medical or healthcare staff/professionals.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use 
The motivation being that the healthcare provider would like to make an informed decision as to whether to re-employ the medical professional (Singletary ¶23). 

As per claims 3, 10, and 18, Kolbe and Singletary disclose as shown above with respect to claims 2, 9, and 17.  Singletary further teaches wherein the one or more evaluations are displayed on the computing device (The list will also provide performance evaluation information, allowing the healthcare provider to make an informed decision as to whether to re-employ the medical professional, Singletary ¶23).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure is located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629